USCA4 Appeal: 22-6757      Doc: 8        Filed: 11/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6757


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RAYMOND EDWARD GILL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:86-cr-00011-GLR-1)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Raymond Edward Gill, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6757      Doc: 8         Filed: 11/23/2022      Pg: 2 of 2




        PER CURIAM:

               Raymond Edward Gill filed a notice of appeal in the underlying criminal action after

        filing two motions for a writ of error coram nobis and a motion to amend the

        aforementioned motions. This court may exercise jurisdiction only over final orders, 28

        U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R.

        Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

        Review of the district court docket confirms that the district court has not yet ruled on the

        pending motions. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before the court and argument would not aid the decisional process.

                                                                                       DISMISSED




                                                     2